Fox, J.,
— The petitioners, who were both widowed, have been married for five years and are living at No. 101 South River Street (which is a narrow street) in a small house containing eight rooms, including a bathroom, three of which are not bedrooms; they keep four lodgers, some of whom are boarders, and also have as an occupant of the house a sister of Mr. Cramer, eighty-three years of age. Mr. Cramer is seventy-nine years of age and his wife seventy; the child, six years of age, at the time of hearing was in the custody of the Children’s Bureau of the Associated Aid, taken by said bureau because the child was undernourished by reason of having improper food and predisposed to tuberculosis.
We have carefully read and considered the whole of the testimony taken in the case. There is nothing to be said against the characters of the petitioners, who have shown great affection for the child, and they are financially able to take care of it. The paramount question to be considered is the welfare of the child, and we do not believe that it will be best secured by these aged people adopting her. The advancing age of the petitioners, the location of the house, the large number of inmates thereof, do not afford such conditions as are necessary for the up-building of the physical condition which this child requires.
Wherefore, we are of the opinion that the welfare of the child will be best served by leaving it in the custody of the Children’s Bureau of the Associated Aid, where the juvenile court has placed it.
And now, July 30, 1931, upon due consideration, it is hereby ordered and adjudged that the petition be refused, at the cost of the petitioners.
From Homer L. Kreider, Harrisburg, Pa.